Citation Nr: 0025614	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1956 to August 1959, and from November 1959 to November 1976.

In November 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim of service connection for diabetes mellitus.  
In December 1991, the RO notified him of the decision, and of 
his procedural and appellate rights.  The veteran filed a 
notice of disagreement, and a statement of the case was 
issued by the RO, but the veteran did not "perfect" an 
appeal.  See 38 C.F.R. §§ 20.200, 20.302 (1991).  In June 
1995, a petition to reopen the claim of service connection 
was denied, but an appeal was not initiated.  Id.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 decision by which 
the RO again denied a petition to reopen.  During the 
pendency of his appeal, the veteran testified at a hearing at 
the RO in February 1999, and after considering his hearing 
testimony and other medical evidence that he had submitted, 
the RO determined in March 1999 that the evidence was 
"new and material" to his case.  See 38 C.F.R. § 3.156 
(1999).  Therefore, the RO reopened the claim and considered 
it de novo, but after doing so continued to deny service 
connection for diabetes mellitus.  The veteran thereafter 
proceeded with his appeal to the Board based on direct 
incurrence of the condition in service.

The veteran subsequently filed a claim in March 2000 alleging 
entitlement to service connection for diabetes mellitus on an 
alternative basis-as a residual of exposure to a toxic 
herbicide (specifically, dioxin in Agent Orange) while on 
active duty in the military in Vietnam.  Since the RO had not 
previously considered and denied that theory of entitlement, 
it constituted a separate, distinct and entirely new claim.  
Thus, it was not subject to finality and the requirements for 
reopening previously unappealed decisions, as was the claim 
for diabetes mellitus on a direct basis.  See, e.g., Spencer 
v. Brown, 4 Vet. App. 283 (1993).  The RO determined in 
May 2000 that the veteran was not entitled to service 
connection for diabetes mellitus based on herbicide exposure 
while on active duty.  However, the RO granted service 
connection for prostate cancer on this basis and assigned a 
100 percent rating for the condition effective from the date 
of the veteran's claim.  


FINDINGS OF FACT

1.  The veteran was not shown to have had diabetes mellitus 
when examined in August 1956 for enlistment into the 
military.

2.  A doctor who examined the veteran in March 1976, while he 
was still on active duty in the military, diagnosed mild 
diabetes mellitus and referred him to a diet clinic for 
treatment of the condition.

3.  In November 1991, the RO denied the veteran's claim of 
service connection for diabetes mellitus and, in December 
1991, notified him of the decision and of his procedural and 
appellate rights; the RO subsequently confirmed its decision 
after considering a medical opinion obtained earlier that 
month from a physician on the rating board who concluded that 
the diagnosis of mild diabetes mellitus in service was not 
valid.  Although a statement of the case was issued, the 
veteran did not file a substantive appeal with the RO's 
decision.

4.  In June 1995, the RO denied the veteran's petition to 
reopen the claim of service connection for diabetes mellitus; 
later that month, the RO notified him of the decision, and of 
his procedural and appellate rights, but he did not appeal.

5.  Some of the evidence that has been added to the record 
since the June 1995 RO decision is not duplicative of the 
evidence that was on file when that decision was made; the 
newly received evidence not only confirms that the veteran 
has diabetes mellitus, and that he has had it for many years, 
but also indicates that it began during service.



CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted since the 
June 1995 RO decision denying the claim of service connection 
for diabetes mellitus, based on direct incurrence in service, 
the requirements to reopen this claim have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302, 20.1103 (1999).

2.  The claim of service connection for diabetes mellitus is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has diabetes mellitus as a result of disease 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that he is entitled to service connection 
for diabetes mellitus because there is sufficient medical and 
other evidence of record confirming that he has the 
condition, that he has had it for many years, and that he 
began to experience it while on active duty in the military.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for disability resulting from 
aggravation during service of a preexisting disease or injury 
beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 
1153; 38 C.F.R. §§ 3.303(a), 3.306.  VA considers diabetes 
mellitus to be a chronic condition, and it will be presumed 
to have been incurred in service if it was manifested to a 
compensable degree within one year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.


Records indicate that the veteran did not have diabetes 
mellitus when examined in August 1956 for enlistment into the 
military; in short, there were no objective clinical 
indications of the condition's presence during that 
evaluation, or during several subsequent clinical evaluations 
for many years during service.  In February 1976, he 
underwent two oral glucose tolerance tests, and the results 
(in milligrams per deciliter, mg/dl) were as follows:

Date			FBS			1/2 hour	1 hour		2 
hours

2/17/76		104			N/R		N/R		114

2/20/76		114			212		211		86

*N/R means "not reported"
*FBS means "fasting blood sugar"

In March 1976, the veteran's treating physician in service 
diagnosed "mild" diabetes mellitus and referred him to a 
diet clinic for treatment of the condition by restricting his 
food intake to a maximum of 1400 calories per day.  He 
retired from the military later that year, in November 1976.

The veteran filed a claim of service connection in March 1991 
for, among other conditions, diabetes mellitus.  He alleged 
that he had been receiving ongoing treatment for the 
condition since service.  He subsequently underwent a VA 
medical evaluation in August 1991 in connection with his 
claim, and the examining VA physician diagnosed diabetes and 
indicated, based on the veteran's self-reported medical 
history, that he had experienced the condition for 25 years.  
The examining VA physician also indicated that the veteran 
was taking medication for it.

After considering the results of the VA medical evaluation 
and the other evidence on file, including the veteran's 
service medical records (SMRs), the RO determined 

in November 1991 that he was not entitled to service 
connection for diabetes mellitus.  The RO notified him of 
this in December 1991 and apprised him of his procedural and 
appellate rights.  He submitted a notice of disagreement 
(NOD) in December 1991 contesting the RO's decision to deny 
his claim and, in January 1992, the RO obtained a medical 
opinion from a physician on the rating board as to whether 
the diagnosis of "mild" diabetes mellitus in service was 
appropriate.  The rating physician reviewed the veteran's 
SMRs, including the results of the two oral glucose 
tolerance tests in February 1976 and the records concerning 
the diagnosis and treatment in March 1976, and concluded that 
the diagnosis of "mild" diabetes mellitus in service was 
"not valid" because it did not satisfy any of the criteria 
established by the American Diabetes Association (ADA).  
After considering the rating physician's report, the RO 
issued a statement of the case (SOC) later in January 1992.  
The veteran did not thereafter "perfect" an appeal of this 
claim by submitting a timely substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305, 20.306.  Consequently, that decision became 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.302, 20.1103 (1992).  Thus, he must submit "new 
and material evidence" to reopen the claim and warrant 
further consideration on the full merits.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

In June 1995, the RO denied the veteran's petition to reopen 
the claim and, later that month, notified him of the decision 
and of his procedural and appellate rights.  He again did not 
appeal, so that RO decision likewise became final and binding 
on him based on the evidence then of record-which consisted 
of various additional statements from him alleging that he 
had diabetes mellitus and that it began during service.  The 
RO also considered the report of a VA medical evaluation that 
he had undergone in January 1995 to determine the severity of 
service-connected disabilities affecting the cervical and 
lumbosacral segments of his spine.  During that evaluation, 
he alleged that he retired in 1990 from his civilian job as 
an insurance agent due to the severity of his diabetes and 
because he had suffered multiple myocardial infarctions 
(MIs), i.e., heart attacks.


The preliminary issue in this appeal therefore is whether new 
and material evidence has been submitted since the RO's June 
1995 decision to permit reopening of the claim of service 
connection for diabetes mellitus based on direct incurrence 
in service.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The 
Board must initially determine whether new and material 
evidence has been received because it affects 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been presented, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  This is particularly 
important to note in this instance because the RO has since 
reopened the claim, as indicated in the March 1999 
supplemental statement of the case (SSOC)-albeit while 
continuing to deny the claim on the merits nonetheless.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the June 1995 RO decision 
includes numerous medical records concerning treatment the 
veteran has received on various occasions since 

March 1986, primarily for coronary artery disease (CAD) that 
has required surgery on at least 3 different occasions.  But 
more importantly, these records also contain several definite 
diagnoses of diabetes mellitus, confirming that the veteran 
has it, with a history dating back to service, and further 
indicate that his diabetes is one of the risk factors 
associated with his CAD.  Of greater significance, however, 
are February 1999 and March 2000 statements from one of the 
veteran's primary care physicians, J. Phil Wallace, M.D., 
indicating that he had reviewed the veteran's records, and 
that it was apparent from this evidence that the veteran was 
not a diabetic prior to entering the military-but rather, 
that he "definitely" acquired the condition during service.  
Dr. Wallace also indicated the veteran had become 
progressively more dependent on his diabetic medication 
during the years since service.

Inasmuch as this recently received evidence contains several 
definite diagnoses of diabetes mellitus and, furthermore, 
strongly suggests that there is relationship to the veteran's 
service in the military, which was not established when the 
RO denied his claim in June 1995, this evidence is both new 
and material to his case and therefore sufficient to reopen 
his claim.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

The preliminary determination that must be made upon 
reopening a claim is whether it is "well grounded," meaning 
at least "plausible...or capable of substantiation."  See 
Elkins v. West; 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), citing 
38 U.S.C.A. § 5107(a).  In this case, the evidence cited for 
reopening the claim of service connection for diabetes 
mellitus also is sufficient to well ground it-for 
essentially the same reasons.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  The evidence shows a current diagnosis and a 
nexus to service.


The Board also believes the evidence cited for reopening the 
claim, and for finding it well grounded, is sufficient to 
grant service connection.  Although the VA physician on the 
rating board at the RO concluded in his January 1992 medical 
opinion that there was no clinical basis for a valid 
diagnosis of diabetes mellitus during service, the January 
1992 opinion did not address the question of whether more 
recently shown diabetes could be attributed to the findings 
made in service.  More recently received evidence indicates 
that the veteran indeed has diabetes mellitus, and that he 
has had it for many years.  This evidence tends to show that 
diabetes had its onset during service, whether it could have 
been validly diagnosed in service or not.  

In deciding whether the veteran's diabetes mellitus was 
incurred in service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  That 
responsibility is particularly difficult when, as here, 
medical opinions appear to diverge.  At the same time, the 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here 
however, for the reasons discussed above, the Board concludes 
that what was shown in service were the prodromal signs of 
diabetes mellitus, even if it could not have been 
definitively diagnosed at that time.  The latter opinions 
seem clear on this point.  Consequently, a grant of service 
connection for diabetes mellitus is warranted.

Since the Board is granting service connection for diabetes 
mellitus on the basis of direct incurrence in service, this, 
in turn, obviates any need to discuss the alternative theory 
alleged by the veteran, namely that diabetes was the result 
of in-service herbicide exposure.  This alternative theory 
was not raised until after the claim to reopen on a direct 
basis was made.  Therefore, no greater benefit could be 
granted by considering the claim under the herbicide exposure 
theory.  


ORDER

Service connection for diabetes mellitus is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

